DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 02/12/2021 and 12/20/2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
Intended Use
3.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
4.	Claim 1 recites “determining … to be authorized…”, “directing with … to perform a first physical… to be valid”, “directing with … to perform a second physical… to be valid”.
Claim 3 recites “wherein… a vehicle to be used”.
Claim 10 recites “determining … to be authorized… and … to be disqualified…”, “inhibiting … to be disqualified…”
Claim 20 recites “wherein … determined … to be authorized… and … to be disqualified…”, “wherein the processor … to be disqualified…”
5.	The underlined limitations represent intended use and are not given patentable weight.
Optional Language
6.	Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”). 
7.	Claim 1 recites “determining … in response to the first identifier…; determining … in response to the second identifier …; determining … in response to the first unique data packet, and in response to the first user …; determining … in response to the second unique data packet, and in response to the second user …; determining … in response to the first token; determining … in response to the first token; directing with … in response to the first token being …; 
directing with … in response to the second token being …; forming … in response to the first transaction …”
	Claim 8 recites “determining … in response to the first identifier…”
Claim 10 recites “determining … in response to the third identifier …; determining … in response to a health-related issues; determining … in response to the third unique data packet, in response to the third user … and in response to the third user being determined …; determining … in response to the third token; inhibiting … in response to the third user being determined …”
8.	The underlined limitations represent optional language and are not given patentable weight.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm
11.	Claim 1 recites “determining … whether the first user … in response to the first identifier …; determining … whether the second user … in response to the second identifier…”
According to the Specification, paragraph 59 “… It does this by taking 1016 the ephemeral ID or persistent ID and resolving it to a persistent ID or an actual or real user identifier 1018 (as noted, prior to this step, the user was merely an anonymous but distinguishable entity) …” The specification does not provide for how the server (an authentication provider service) traces the first and second identifiers (i.e. ephemeral IDs) back to the user. Therefore, the above cited limitations fail written description.
12.	Claim 1 recites “providing … first transaction data comprising a reader identifier associated with the reader system, a first unique data packet, and a first indicator …; providing … second transaction data comprising the reader identifier … a second unique data packet, and a second indicator …”
	According to the Specification, paragraph 129 (“In various embodiments, the security server may send transaction details 1332 including encrypted financial data, an identifier of the provider (e.g. a payee), the amount or fare, and the like to the financial institution server 1334 (e.g. credit card issuer, bank, fare payment service, third-party service (e.g. PayPal)), step 1434.”) and paragraph 140 (“…In various embodiments, the reader device 1304 may be coupled directly to financial server 1334, and reader device 1304 may directly submit the transaction data 1332 that includes the received user financial account information…”). With regard to paragraph 129 “an identifier of the provider (e.g. a payee)” is not a “reader identifier”.
13. 	Claim 1 recites “determining … in response to the first unique data packet …; determining in the authentication provider service a second token in response to the second unique data packet…”
	The specification does not support the underlined limitations because it lacks the claimed first and second “transaction data”.
14. 	Claim 1 recites “forming … a consolidated transaction …; providing the consolidated transaction …” 
	The Specification is silent such a term. Therefore, Applicant has not provided for how such a transaction is formed.
15. 	Claim 1 recites “directing … a peripheral device coupled to the reader system to perform …; directing … the peripheral device coupled to the reader system to perform …” 
The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01).
16.	Claims 7 and 17 recite “wherein the first user remains anonymous…” 
The Specification does not describe how a first user will always remain anonymous.
17.	Claim 10 recites “determining … whether the third user … in response to the third identifier…; determining … that the third user … is disqualified for the third transaction …; determining … in response to the third user … being determined to be authorized for the third transaction, and in response to the third user being determined to be disqualified for the third transaction”.
According to the Specification, paragraph 59 “… It does this by taking 1016 the ephemeral ID or persistent ID and resolving it to a persistent ID or an actual or real user identifier 1018 (as noted, prior to this step, the user was merely an anonymous but distinguishable entity) …” The specification does not provide for how the server (an authentication provider service) traces the third identifier (i.e. ephemeral IDs) back to the user. Therefore, the above cited limitations fail written description.
18. 	Claim 10 recites “inhibiting … the peripheral device coupled …”
The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01).
19.	Claim 11 recites “a reader system comprising a first short-range transceiver configured…”, “wherein the reader system comprises a processor configured…” 
The Specification is silent a configuration of the transceiver and processor. 
20.	Claim 20 recites “wherein … to determine whether the third user … in response to the third identifier…; wherein … to determine that the third user … is disqualified for the third transaction …; wherein … to determine … in response to the third user … being determined to be authorized for the third transaction, and in response to the third user being determined to be disqualified for the third transaction”.
According to the Specification, paragraph 59 “… It does this by taking 1016 the ephemeral ID or persistent ID and resolving it to a persistent ID or an actual or real user identifier 1018 (as noted, prior to this step, the user was merely an anonymous but distinguishable entity) …” The specification does not provide for how the server (an authentication provider service) traces the third identifier (i.e. ephemeral IDs) back to the user. Therefore, the above cited limitations fail written description.
21.	Claim 20 recites “wherein … to inhibit the peripheral device coupled …”
 	The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01).
New matter
22.	Claim 4 recites “printing a claim check”.
	Claims 5 and 15 recite “a number of admissions”.
23.	The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
24.	Claims 2-3, 6, 8-9, 12-14, 16, and 18-19 are rejected under the same rationale as claims 1 and 11 because claims 2-3, 6, 8-9, 12-14, 16, and 18-19 inherit the deficiencies of claims 1 and 11 respectively due to their dependency.
25.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


26.	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Means Plus Function
27. 	Claims 1, 8, 10, 11, and 20 limitations “an (the) authentication provider service” and claim 18 limitation “the authentication provider” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
28.	However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, MPEP 2181 III. 
29.	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
30. 	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Lack of antecedent basis
31.	Claim 18 recites the limitation “the authentication provider” in first paragraph. There is insufficient antecedent basis for this limitation in the claim.
32.	Claims 2-7, 9, 12-17, and 19 are rejected under the same rationale as claims 1 and 11 because claims 2-7, 9, 12-17, and 19 inherit the deficiencies of claims 1 and 11 respectively due to their dependency.
Conclusion
33.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20160150411A1 – Liu et al. – Discloses system and method for authentication wherein the receiver externally propagates, by using the information transmit module, an identification code information set corresponding to the receiver and after receiving the identification code information set, the transmitter firstly performs a first right authentication on rights of the transmitter.
US20060097871A1 – Oliveras – Discloses a system providing an inventory of first and second class objects being distributed in first and second defined locations; such first and second locations being accessible to each other via a common pathway; wherein motion sensing means for producing a detection signal when the presence or motion of an object is detected while present or moving through such pathway.
US20140013108A1 – Pellikka et al. – Discloses an apparatus and method for storing identification data of a plurality of clients in memory; causing reception of information indicating at least one identifier of a device corresponding to a client requesting access to a service; verify the identity of the client device on the basis of the received identifier.
 US20190007275A1 – Clemm et al. – Discloses an apparatus and method for obtaining an identity of a first entity, the identity is a unique identification of the first entity at a given time, obtain a first identifier of the identity, and obtain a second identifier of the identity, the first identifier and the second identifier are identifications of the identity.
US9043602B1 – Krieger et al. – Discloses systems and methods for generating and using ephemeral identifiers wherein determining, by one or more computing devices, a current time-count and a time-modified identifier based at least in part on a static identifier and the current time-count.

34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANULLA ABDULLAEV/            Examiner, Art Unit 3692                                                                                                                                                                                            
/CALVIN L HEWITT II/            Supervisory Patent Examiner, Art Unit 3692